Case: 21-20366       Document: 00516321873             Page: 1      Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 May 17, 2022
                                       No. 21-20366                             Lyle W. Cayce
                                                                                     Clerk

   Terrell D. Smith,

                                                                   Plaintiff—Appellant,

                                           versus

   AT&T Mobility Services, L.L.C.,

                                                                  Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19–CV–4911


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          Terrell D. Smith brought this lawsuit against his employer, AT&T
   Mobility Services, LLC, for age-based employment discrimination after
   multiple failed attempts to secure a promotion. Smith’s claims are based on
   three discrete failures to promote under federal and state law. The district
   court found that Smith failed to exhaust his administrative remedies as to one


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-20366        Document: 00516321873        Page: 2   Date Filed: 05/17/2022




                                    No. 21-20366


   claim, and failed to establish a prima facie case of discrimination as to the
   other two claims. We affirm.
                                         I.
          Since 1999, Terrell Smith has worked as a customer service
   representative (CSR), first for AT&T’s predecessor and then for AT&T. In
   2018, Smith’s CSR position was transferred to another city. Faced with the
   option of relocating his family or accepting a local CSR job with a significant
   pay reduction, he chose the latter. He hoped to eventually be promoted to a
   higher-paid customer service manager (CSM) position in the same or a
   nearby facility.
          Altogether, Smith alleges that he applied—either formally through
   the AT&T database or informally through his supervisors—for promotions
   under three requisition numbers: (1) R#1831676, for which thirteen CSM
   candidates were ultimately hired; (2) R#1902620, for which fifteen CSM
   candidates were ultimately hired; and (3) R#1942838, for which five CSM
   candidates were ultimately hired. Smith was not promoted to any of these
   positions.
          During this time, Smith’s manager, Anita O’Neal, introduced Smith
   and several other employees over the age of forty as “old heads” while giving
   a tour of the facility. On another occasion, when Smith inquired about one
   of the CSM openings, O’Neal informed Smith that she was “not going to
   hire any tenured employees because” the new facility is “state of the art . . .
   with the highest technology and equipment,” and she needs CSMs who are
   “innovative” and capable of leading the facility “in the right direction.”
          Believing he was denied the promotion due to his age, Smith, who was
   then sixty years of age, filed a charge of employment discrimination with the
   Equal Employment Opportunity Commission (EEOC) on March 5, 2019,
   several months after AT&T filled its CSM positions under R#1831676.




                                         2
Case: 21-20366     Document: 00516321873           Page: 3     Date Filed: 05/17/2022




                                    No. 21-20366


   Smith selected January 28, 2019, as both the “earliest” and “latest” date of
   discrimination, and described his allegations as follows:
          I have applied for the Customer Service Manager position
          several times but have been continuously denied. I followed
          the procedures to apply for this position but have never been
          granted an interview. In the last four months, five other
          representatives, all younger individuals, have been promoted
          from within though some have less experience and/or seniority
          than I do. I was not given a valid reason as to why I was not
          promoted.
          The following month, during the EEOC’s investigation, Smith
   informed the EEOC that AT&T had promoted six individuals to CSM
   positions under R#1902620 and provided their names. Five months later,
   AT&T promoted another six individuals to CSM positions under
   R#1942838. Smith did not amend his charge of discrimination or file
   subsequent charges to include the promotions under R#1942838. At the end
   of September 2019, the EEOC terminated its investigation of Smith’s charge
   and issued a Right to Sue Letter. Smith timely filed this lawsuit asserting
   claims against AT&T for age discrimination under the Age Discrimination in
   Employment Act (ADEA), 29 U.S.C. § 621 et seq., and Texas Commission
   on Human Rights Act (TCHRA), Tex. Lab. Code § 21.001 et seq.
          Following discovery, the district court granted AT&T’s motion for
   summary judgment, finding that Smith had failed to exhaust his
   administrative remedies as to R#1942838 and failed to establish a prima facie
   case as to R#1831676 and R#1902620.
                                        II.
          Our court reviews a grant of summary judgment de novo, applying the
   same legal standard as the district court. Jackson v. Cal-W. Packaging Corp.,
   602 F.3d 374, 377 (5th Cir. 2010). Summary judgment is proper if, when




                                         3
Case: 21-20366      Document: 00516321873          Page: 4   Date Filed: 05/17/2022




                                    No. 21-20366


   “view[ing] the facts in the light most favorable to the non-movant” and
   “draw[ing] all reasonable inferences in her favor,” “there is no genuine
   dispute as to any material fact and the movant is entitled to a judgment as a
   matter of law.” Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533
   (quoting Fed. R. Civ. P. 56(a)).
          Both the ADEA and TCHRA prohibit an employer from
   discriminating against an employee on the basis of age. 29 U.S.C. § 621(a)(1);
   41 Tex. Lab. Code § 21.001. See also Miller v. Raytheon Co., 716 F.3d 138,
   144 (5th Cir. 2013).       The class of individuals protected from age
   discrimination is limited to those who are forty years of age or older. See 29
   U.S.C. § 631(a); 41 Tex. Lab. Code § 21.101. Before bringing a claim
   under the ADEA or TCHRA, a plaintiff must have exhausted his
   administrative remedies by filing a charge with the EEOC. Melgar v. T.B.
   Butler Pub. Co., 931 F.3d 375, 378–79 (5th Cir. 2019) (ADEA); Gorman v.
   Verizon Wireless Tex., L.L.C., 753 F.3d 165, 169 (5th Cir. 2014) (TCHRA).
   Upon bringing suit, “the scope of the judicial complaint is limited to the
   scope of the EEOC investigation which can reasonably be expected to grow
   out of the charge of discrimination.” McClain v. Lufkin Indus., Inc., 519 F.3d
   264, 272 (5th Cir. 2008) (alteration in original) (cleaned up).
          Both Smith and the district court present his claims of discrimination
   in non-chronological order—addressing AT&T’s alleged failure to promote
   under R#1942838 first, before turning next to R#1831676 and
   R#1902620. We shall do the same on appeal.
   A.     Failure to Exhaust as to R#1942838.
          Smith does not dispute that, unlike the promotions under R#1831676
   and R#1902620, those made under R#1942838 occurred beyond the
   timeframe specified in his EEOC charge and applicable limitations period.




                                          4
Case: 21-20366        Document: 00516321873            Page: 5   Date Filed: 05/17/2022




                                        No. 21-20366


   So the question now is whether that third round of promotions under
   R#1942838 is properly within our scope of judicial review.
             The Supreme Court has clarified that each discrete adverse
   employment action, including a failure to promote, “constitutes a separate
   actionable unlawful employment practice” and “starts a new clock for filing
   charges alleging that act.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.
   101, 114, 102 (2002). See also Pegram v. Honeywell, Inc., 361 F.3d 272, 279
   (5th Cir. 2004). Therefore, plaintiffs must “file a charge within . . . 300 days
   of the date of the act or lose the ability to recover for it.” Morgan, 536 U.S.
   at 114.
             Smith principally argues that this case is different, because his claims
   pursuant to R#1942838 reasonably grew from the original charge and
   involved the same failure to promote claim, decisionmaker(s), location, job
   title, duties, and requirements. But the Supreme Court has held that discrete
   discriminatory acts are “time barred, even when they are related to acts
   alleged in timely filed charges.” Morgan, 536 U.S. at 102. See also Pegram,
   361 F.3d at 279 (discrete failures to promote “are timely only where such acts
   occurred within the limitations period”).
             Alternatively, Smith argues that the limitations period should be
   subject to equitable tolling. But this argument is forfeited on appeal because
   he failed to make it before the district court. See Rollins v. Home Depot USA,
   8 F.4th 393, 397 (5th Cir. 2021) (“A party forfeits an argument by failing to
   raise it in the first instance in the district court.”).
             As we have said before, “[c]ourts should not condone lawsuits that
   exceed the scope of EEOC exhaustion, because doing so would thwart the
   administrative      process    and    peremptorily     substitute   litigation   for
   conciliation.” McClain, 519 F.3d at 273. Consequently, we agree with the




                                             5
Case: 21-20366     Document: 00516321873           Page: 6   Date Filed: 05/17/2022




                                    No. 21-20366


   district court that Smith has failed to exhaust his administrative remedies as
   to his failure to promote claim under R#1942838.
   B.     Failure to Establish a Prima Facie Case as to R#1831676 and
          R#1902620.
          In analyzing these two requisition numbers, the district court first
   considered whether Smith had presented direct evidence of discrimination.
   Finding that the comments made by Smith’s supervisor, O’Neal, did not
   constitute direct evidence, it applied the McDonnell Douglas framework for
   evaluating claims predicated on circumstantial evidence. Applying the same
   framework, we agree with the district court that Smith has failed to
   demonstrate a prima facie case as to these two requisition numbers.
          Comments only constitute direct evidence of discrimination when
   they are: “1) related to the protected class of persons of which the plaintiff
   is a member; 2) proximate in time to the complained-of adverse employment
   decision; 3) made by an individual with authority over the employment
   decision at issue; and 4) related to the employment decision at issue.”
   Rubinstein v. Administers of Tulane Educ. Fund, 218 F.3d 392, 400–01 (5th Cir.
   2000). See also Jackson, 602 F.3d at 380 (same). Comments that do not
   satisfy these requirements are considered “stray remarks” and are alone
   insufficient to defeat a motion for summary judgment. Jackson, 602 F.3d at
   380.
          While we ultimately agree with the district court that neither
   comment offers direct evidence of discrimination, the comment expressing
   O’Neal’s refusal to hire “tenured employees” presents a closer call and
   warrants further discussion. This comment was made within the relevant
   timeframe, by an individual with authority over the adverse employment




                                         6
Case: 21-20366         Document: 00516321873              Page: 7       Date Filed: 05/17/2022




                                          No. 21-20366


   decision, 1 close in time to the complained-of adverse employment decision,
   and directly pertained to the employment decision at issue. See Rubinstein,
   218 F.3d at 400–01. In fact, this comment expressly identified a class of
   employees whom O’Neal would not consider for the disputed employment
   position. The question, however, is whether that class is defined by age or
   merely tenure.
           There are at least two reasons why “tenured employees” logically
   appears to be a euphemism for age. For one, the CSM position is not entry-
   level, but explicitly requires years of relevant managerial experience—so
   disqualifying an entire class of individuals on the basis of their seniority, or
   “tenure,” seems unlikely. For another, O’Neal’s proffered reason for
   excluding tenured employees—that they would be less “innovative” and fail
   to lead the “state of the art” facility “with the highest technology and
   equipment . . . in the right direction”—has nothing to do with seniority and
   everything to do with stereotypes about age.
           Ultimately, however, “[d]irect evidence is evidence which, if
   believed, proves the fact without inference or presumption.” Jones v.
   Robinson Prop. Grp., L.P., 427 F.3d 987, 992 (5th Cir. 2005). The term
   “tenured” is not synonymous with age, nor is the term generally recognized
   as an expression of ageism. Cf., e.g., Jones v. Robinson Prop. Group, L.P., 427
   F.3d 987, 993 (5th Cir. 2005) (“[R]acial epithets undoubtably demonstrate

           1
             AT&T challenges this element because another employee conducted an initial
   review of the applications and determined which ones to forward to O’Neal for final
   consideration. This argument fails. “In determining whether the individual making the
   remark had authority over the employment decision, consideration is not limited to
   statements by the person who officially made the decision.” AutoZone, Inc. v. Reyes, 272
   S.W.3d 588, 593 (Tex. 2008). See also Russell v. McKinney Hosp. Venture, 235 F.3d 219, 229
   (5th Cir. 2000) (“Age-related remarks are appropriately taken into account . . . even if
   uttered by one other than the formal decisionmaker, provided that the individual is in a
   position to influence the decision.”); Rubinstein, 218 F.3d at 400–01; Williams-Pyro, Inc. v.
   Barbour, 408 S.W.3d 467, 480 (Tex. App. 2013).




                                                7
Case: 21-20366       Document: 00516321873           Page: 8     Date Filed: 05/17/2022




                                      No. 21-20366


   racial animus.”); Brown v. East Miss. Elec. Power Ass’n, 989 F.2d 858, 861
   (5th Cir. 1993) (noting that certain terms are “universally recognized
   opprobrium”). So for O’Neal’s comment to constitute direct evidence of
   age discrimination, Smith would need to present evidence establishing that
   O’Neal intended “tenure” to mean age—for example, by presenting
   testimony from other AT&T employees demonstrating that the term
   “tenured” is commonly understood to be code for “age” within the
   company. Absent such evidence, we must presume that O’Neal believes that
   tenured CSR employees simply possess the wrong kind of experience,
   regardless of their age. We therefore agree with the district court that this
   comment does not constitute direct evidence of employment discrimination.
          Next we apply the McDonnell Douglas framework for analyzing
   discrimination claims based on circumstantial evidence.              Our court’s
   precedent provides clear instruction: “In an age discrimination, failure to
   promote case, the employee must demonstrate that 1) he belongs to the
   protected class, 2) he applied to and was qualified for a position for which
   applicants were being sought, 3) he was rejected, and 4) another applicant
   not belonging to the protected class was hired.” Medina v. Ramsey Steel Co.
   Inc., 238 F.3d 674, 680 (5th Cir. 2001). The district court found that Smith
   is unable to establish the fourth element “[b]ecause several of the applicants
   hired for R#1831676 and R#1902620 were over forty and very close in age to
   Smith.” Smith does not dispute this fact, instead arguing on appeal that
   these older employees were already CSMs and being transferred from other
   facilities—and thus not similarly seeking a promotion. But not only did
   Smith fail to raise this argument before the district court, he does not support
   it with record evidence on appeal. See Benefit Recovery, Inc. v. Donelon, 521
   F.3d 326, 329 (5th Cir. 2008). Accordingly, we agree with the district court
   that Smith’s failure to satisfy this last element is fatal to his prima facie claims
   as to R#1831676 and R#1902620.




                                            8
Case: 21-20366    Document: 00516321873         Page: 9   Date Filed: 05/17/2022




                                 No. 21-20366


                                     ***
         Because we find that Smith has failed to exhaust his administrative
   remedies as to R#1942838 and failed to establish a prima facie case as to
   R#1831676 and R#1902620, we affirm the district court’s grant of summary
   judgment.




                                       9